NO. 12-21-00010-CV
                               IN THE COURT OF APPEALS
                  TWELFTH COURT OF APPEALS DISTRICT
                                             TYLER, TEXAS

IN RE:                                                     §

RONALD MURRAY,                                             §        ORIGINAL PROCEEDING

RELATOR                                                    §

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Ronald Murray, acting pro se, filed this original proceeding to challenge Respondent’s
failure to forward his notice of appeal to this Court. 1 On August 7, 2020, the trial court signed an
order dismissing, without prejudice, Relator’s lawsuit against The Trinity County
Commissioners, Trinity County Sheriff’s Department, and the Trinity County District Attorney
(the Real Parties in Interest), as frivolous. Relator claims to have filed a notice of appeal on or
about August 17. 2 He filed this original proceeding on January 25, 2021.
         On January 25, the Clerk of this Court notified Relator that his petition for writ
of mandamus failed to comply with Texas Rules of Appellate Procedure 52.3(b)–(c), (e)-(f), (h),
(k), and 52.7. See TEX. R. APP. P. 52.3 (form and contents of petition); see also TEX. R. APP.
P. 52.7 (record). The notice further informed Relator that his petition would be referred to the
Court for dismissal unless he provided an amended petition and the record on or before February
4. This Court subsequently granted Relator’s request for an extension to March 8. That deadline
passed, and Relator has not filed an amended petition or a mandamus record.


         1
            Respondent is Kristen Raiford, Trinity County District Clerk. This Court possesses jurisdiction to issue a
writ of mandamus against a district clerk for failure to forward to this Court a notice of appeal delivered to the clerk
for filing because such is necessary to enforce our jurisdiction. See In re Smith, 263 S.W.3d 93, 95-96 (Tex. App.—
Houston [1st Dist.] 2006, orig. proceeding).
         2
          The Clerk of this Court contacted the Trinity County District Clerk’s Office, and that Office has no notice
of appeal on file in Relator’s case. See TEX. R. APP. P. 9.6 (communications with appellate court about a case must
be made through the Clerk’s office).
         A party seeking mandamus relief must bring forward all that is necessary to establish his
claim for mandamus relief. See TEX. R. APP. P. 52. The petition must contain certain items,
including identification of issues presented, table of contents, index of authorities, statement of
jurisdiction, and an appendix. See TEX. R. APP. P. 52.3. Texas Rule of Appellate Procedure
52.7 requires the relator to file a record as part of his petition in an original proceeding. See TEX.
R. APP. P. 52.7. Specifically, a relator must file (1) a certified or sworn copy of every document
that is material to his claim for relief and that was filed in any underlying proceeding; and (2) “a
properly authenticated transcript of any relevant testimony from any underlying proceeding,
including any exhibits offered in evidence, or a statement that no testimony was adduced in
connection with the matter complained.” TEX. R. APP. P. 52.7(a).
         It is a relator’s burden to provide this court with a record sufficient to establish the right
to mandamus relief. See In re Mack, No. 12-19-00238-CV, 2019 WL 3024757, at *1 (Tex.
App.–Tyler July 10, 2019, orig. proceeding) (mem op.). In this case, Relator did not provide
a record in accordance with Rule 52.7. Absent a record, we cannot determine whether Relator is
entitled to mandamus relief. See id. Because Relator’s petition fails to comply with the appellate
rules, he presents nothing for this Court to review. Therefore, we deny his petition for writ of
mandamus. 3
Opinion delivered March 18, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         3
          Relator states that he made numerous requests that his notice of appeal be filed and forwarded to this
Court. However, Relator offers no explanation as to why he waited several months before filing a petition for writ
of mandamus. See In re Hotze, No. 20-0739, 2020 WL 5919726, at *3 (Tex. Oct. 7, 2020) (when record fails to
show relator acted diligently to protect rights, relief by mandamus is not available); see also In re Webber, L.L.C.,
No. 05-20-00564-CV, 2020 WL 3496279, at *1 (Tex. App.—Dallas June 29, 2020, orig. proceeding) (mem.
op.) (“unexplained delay of four months or more can constitute laches and result in denial of mandamus relief”).
                                                          2
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                          MARCH 18, 2021

                                        NO. 12-21-00010-CV



                                        RONALD MURRAY,
                                            Relator
                                              V.

                                       KRISTEN RAIFORD,
                                           Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Ronald Murray; who is the relator in appellate cause number 12-21-00010-CV and the plaintiff
in trial court cause number CIV23488, formerly pending on the docket of the 411th Judicial
District Court of Trinity County, Texas. Said petition for writ of mandamus having been filed
herein on January 25, 2021, and the same having been duly considered, because it is the opinion
of this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED and
ORDERED that the said petition for writ of mandamus be, and the same is, hereby denied.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.



                                                     3